NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

   SPRINT COMMUNICATIONS COMPANY, L.P.,
              Plaintiff-Appellee

                           v.

  TIME WARNER CABLE, INC., TIME WARNER
 CABLE, LLC, TIME WARNER ENTERTAINMENT
        COMPANY, L.P., TIME WARNER
   ENTERTAINMENT-ADVANCE/NEWHOUSE
 PARTNERSHIP, TWC COMMUNICATIONS, LLC,
TIME WARNER CABLE INFORMATION SERVICES
                (KANSAS), LLC,
              Defendants-Appellants
             ______________________

                      2017-2247
                ______________________

    Appeal from the United States District Court for the
District of Kansas in No. 2:11-cv-02686-JWL, Judge John
W. Lungstrum.
                 ______________________

    ON PETITION FOR REHEARING EN BANC
             ______________________
2   SPRINT COMMUNICATIONS COMPANY v. TIME WARNER CABLE,
                                                   INC.


    Before PROST, Chief Judge, NEWMAN, LOURIE, DYK,
    O’MALLEY, REYNA, WALLACH, TARANTO, CHEN, and
                HUGHES, Circuit Judges *.
PER CURIAM.
                        ORDER
    Appellants Time Warner Cable Information Services
(Kansas), LLC, Time Warner Cable, Inc., Time Warner Ca-
ble, LLC, Time Warner Entertainment Company, L.P.,
Time Warner Entertainment-Advance/Newhouse Partner-
ship and TWC Communications, LLC filed a petition for
rehearing en banc. A response to the petition was invited
by the court and filed by Appellee Sprint Communications
Company, L.P. The petition was first referred to the panel
that heard the appeal. The panel denied the petition ex-
cept as described in the accompanying panel order.
    Upon consideration thereof,
    IT IS ORDERED THAT:
    (1) The petition for rehearing en banc is denied.
    (2) The mandate of this court will issue on April 24,
        2019.


                                  FOR THE COURT

March 18, 2019                 /s/ Peter R. Marksteiner
     Date                           Peter R. Marksteiner
                                    Clerk of Court




    *   Circuit Judges Moore and Stoll did not participate.